DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Application Publication No. 2013/0195579 to Freis.
Freis ‘579 teaches limitations for a “fastening structure comprising: a plurality of overlapping co-fastened members” – 10,60 as shown in Fig 8 for example, “a clearance hole being formed at at least one mating face of mutual mating faces of the plurality of co-fastened members” – as indicated at 66, “a screw utilizing frictional heat to bore a hole and form a thread” – 32 is a screw described as such, “passing through the 
As regards claim 7, reference teaches further limitation of “an in-plane direction width of the clearance hole is wider than a thread diameter of the screw” – as shown in 
As regards claim 9, reference teaches further limitation of “fastened structural body comprising: a plurality of overlapped co-fastened members in which a clearance hole is formed at at least one mating face of mutually overlapped mating faces of the plurality of co-fastened members; and a fastened section in which the swarf generated as a result of thread formation is extruded into the clearance hole by using the fastening structure of claim 1”, as shown, described, inherent to teachings of the reference and otherwise discussed in greater detail hereinabove.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Application Publication No. 2013/0195579 to Freis.
Although the reference discloses sheet metal or a cast part, the reference doesn’t explicitly teach the metal “is formed from extruded aluminum or die-cast aluminum”.  It would however have been an obvious design choice or engineering expedient to apply the prior art teachings to aluminum sheet or die-cast part as otherwise suggested since the choice of metal would not otherwise affect function of the In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s.  Rejections under 35 USC 112 have been withdrawn in favor of persuasive remarks and the balance of arguments considered, but not all are persuasive.  
Contrary to Applicant’s arguments, one of ordinary skill in the art would recognize that the upper sheet of the assembly shown in Fig 8 is inherently circular when considered in light of the prior art disclosure as a whole.  
Contrary to Applicant’s argument, the prior art swarf/marker at 50 on the upper surface of the upper sheet 60 is axially ‘superposed’, i.e., ‘in a plan view’ over the recess on the underside of the upper sheet 60. 
Superimposed 1. placed or laid over something else, typically so that both things are still evident.

One of ordinary skill in the art would recognize that marker/swarf and circular hole as broadly claimed are inherent to the prior art arrangement as shown and described.  Argument that it would not be obvious to modify the prior art to include other benefit(s) disclosed in the present written specification is beside the point inasmuch as it is the language of the claims which must be examined.  Furthermore, it is well settled that the claims in a pending application should be given their broadest reasonable interpretation.  In re Pearson, 181 USPQ 641 (CCPA 1974).  Accordingly, if prosecution is Continued, it is suggested that any disclosed structural/geometrical features considered central to the present inventive concept and not taught by the prior art be more particularly defined in the claims.  This suggestion should not however be considered as an indication of allowable subject matter inasmuch as it is offered in order to advance prosecution as much as possible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677